Name: Commission Implementing Regulation (EU) NoÃ 145/2013 of 19Ã February 2013 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 20.2.2013 EN Official Journal of the European Union L 47/63 COMMISSION IMPLEMENTING REGULATION (EU) No 145/2013 of 19 February 2013 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(a) and (b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. Annex II to Regulation (EC) No 314/2004 lists the competent authorities to which specific functions relating to the implementation of that Regulation are attributed. (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (2) identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision, and Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. (3) On 18 February 2013, the Council decided to remove certain entries from the list of persons and entities to whom the restrictions should apply. Annex III to Regulation (EC) No 314/2004 should be amended to ensure consistency with that Council Decision. (4) Annex II to Regulation (EC) No 314/2004 should be updated on the basis of the information most recently provided by Member States regarding the identification of competent authorities. (5) Regulation (EC) No 314/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 314/2004 is amended as follows: (1) Annex II is replaced by the text set out in Annex I to this Regulation. (2) Annex III is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 55, 24.2.2004, p.1. (2) OJ L 42, 16.2.2011, p. 6 23 ANNEX I "ANNEX II Web sites for information on the competent authorities referred to in Articles 4, 7 and 8 and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to the European Commission European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 B-1049 Brussels Belgium E-mail: relex-sanctions@ec.europa.eu" ANNEX II Annex III to Regulation (EC) No 314/2004 is amended as follows: (1) The following entries shall be deleted from the heading I. Persons: Name (and any aliases) Identifying information Grounds for designation (1) Chapfika, David Former Deputy Minister of Agriculture (former Deputy Minister of Finance), born 7.4.1957; Passport: ZL037165. ID: 63-052161G48 National Chairman of the ZANU-PF fund-raising Committee, sponsored militias in 2008 by providing support to militia bases in the Hoyuyu area of Mutoko. (2) Chigudu, Tinaye Elisha Nzirasha Former Provincial Governor: Manicaland. Born 13.08.42. Passport AD000013. ID 63-022247R42. Former Permanent Secretary of the Ministry of Mines and Mines Development in Zimbabwe and former provincial governor of Manicaland. Associated with the ZANU-PF faction of the government. In June 2008 ordered repression of MDC supporters (3) Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1940 alt 10.10.1946. Former member of the Government and former director of Zimbabawes secret police, associated with politically motivated murder. (4) Kwenda, R. Major, Zaka East. Directly involved in the terror campaign waged before and during the elections. Leader of violence in Zaka in 2008. (5) Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941. Passport AD000369. ID 27-031942V27 Sponsored those who established torture bases in Masvingo. Persons from these bases killed Mapurisa Zvidzai on 24 April 2008 and Tiziro Moyo on 11 June 2008. (6) Mashava, G. Colonel, Chiredzi Central. Led politically motivated violence in Chirendzi in 2008. (7) Moyo, Gilbert War veteran, leader of ZANU-PF militia. Directly involved in the terror campaign waged before and during the 2008 elections in Mashonaland West (Chegutu); involved in violent farm takeovers. (8) Mpabanga, S. Lieutenant-Colonel, Mwenezi East Directly involved in the terror campaign waged before and during the elections. Led politically motivated violence in Mwenezi (9) Msipa, Cephas George Former Provincial Governor: Midlands, born 7.7.1931. Former Provincial Governor associated with the ZANU-PF faction of the Government. (10) Muchono, C. Lieutenant-Colonel, Mwenezi West. Directly involved in the terror campaign waged before and during the elections, by leading terror campaign in Mwenezi in 2008. (11) Mudenge, Isack Stanislaus Gorerazvo Minister of Higher and Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941 , alt 17.12.1948 Passport AD000964. ID 63-645385Q22 ZANU-PF Member of Government. (12) Mudonhi, Columbus Assistant Inspector ZRP. Directly involved in the campaign of terror waged before and after the elections, by leading violence in Buhera in 2008. (13) Mugariri, Bothwell Former Senior Assistant Police Commissioner. Former member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. As Officer in charge in Harare, connected to violent operations in March 2007. (14) Mumba, Isaac Superintendent. Directly involved in the campaign of terror waged before and after the 2008 elections. In chain of command which organized violence in Soka village in Muzarabani. (15) Mutsvunguma, S. Colonel, Headlands. Directly involved in the terror campaign waged before and during the elections in 2008 in Mutare and the Highlands. (16) Nkomo, John Landa Vice-President. Former Speaker of House of Assembly (former Minister of Special Affairs in the President's Office), ZANU-PF national chairman, born 22.8.1934. Passport AD000477. ID 63-358161Q73 Longest serving ZANU-PF Member of Government. (17) Nyambuya, Michael Reuben Former Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955. Passport AN045019. ID 50-013758E50 Former ZANU-PF member of Government. Involved in violence in Manicaland and used army personnel for farm take-overs. (18) Parirenyatwa, David Pagwese Former Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950. Passport AD000899. ID 63-320762P47 Former ZANU-PF Member of the Government. Organised torture bases in Murehwa North and provided support to gangs who murdered Edward Pfukwa on 17 June 2008 and Alloys Chandisareva Sanyangore in November 2008. (19) Rangwani, Dani Police Detective Inspector. Born 11.2.1962. ID 70-006039V70 Member of the security forces. Involved in group of 50 men paid directly by ZANU-PF to locate and torture MDC supporters in April 2007. (20) Ruwodo, Richard Director War Veterans Affairs in the Ministry of Defence. Brigadier General, promoted on 12 August 2008 to the rank of Major General (retired); former Acting PUS for Ministry of Defence, born 14.3.1954. ID 63-327604B50 Senior army officer directly involved in the campaign of terror waged before and after the elections. Oversees the war veterans, which as a group have been used to carry out the repressive policies of the ZANU-PF faction of the government. (21) Zhuwao, Patrick Former Deputy Minister for Science and Technology. Born 23.5.1967. ID 63-621736K70 Former ZANU-PF Member of Government. Disrupted Conference on the Constitution in July 2009. Terrorised MDC supporters around Norton, accompanied by CIO agents. (2) The following entry shall be deleted from the heading II. Entities: Name Identifying information Grounds for designation (1) Divine Homes (PVT) Ltd 6 Hillside Shopping Centre, Harare, Zimbabwe; 31 Kensington Highlands, Harare, Zimbabwe; 12 Meredith Drive, Eastlea, Harare, Zimbabwe. Chaired by David Chapfika.